            Case 1:19-cv-03303-APM Document 9 Filed 12/03/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

EASTCOAST SIDING, INC.                                *
d/b/a EASTCOAST EXTERIORS
                                                      *   Civil Action No.: 1:19-cv-03303-APM
               Plaintiff
v.                                                    *

SELECTIVE INSURANCE COMPANY OF                        *
AMERICA
                                                      *
               Defendant.
*       *      *     *         *      *       *       *       *      *       *       *       *

      CERTIFICATE REQUIRED BY LCvR 26.1 OF THE LOCAL RULES OF THE
      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

        I, the undersigned, counsel of record for Selective Insurance Company of America, certify

that to the best of my knowledge and belief, the following are parent companies, subsidiaries,

affiliates, or companies which own at least 10% of the stock of Selective which have any

outstanding securities in the hands of the public: Selective Insurance Group, Inc. is a publicly held

corporation and is the parent company of Selective Insurance Company of America.

        These representations are made in order that judges of this Court may determine the need

for recusal.

                                              Respectfully submitted,

                                              /s/ David D. Gilliss___________________
                                              David D. Gilliss, Bar No. MD05174
                                              Robert H. Kline, Bar No. MD0103
                                              Pike & Gilliss, LLC
                                              600 Washington Avenue, Suite 303
                                              Towson, Maryland 21204
                                              gilliss@pikegilliss.com
                                              rhkline@pikegillis.com
                                              Counsel for Selective Insurance
                                              Company of America




                                                  1
         Case 1:19-cv-03303-APM Document 9 Filed 12/03/19 Page 2 of 2




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on December 3, 2019, the foregoing was served via

ECF on the following:

Jeremy C.B. Wyatt
Harrison Law Group
40 W. Chesapeake Ave., Suite 600
Towson, MD 21204
Counsel for Plaintiff

                                           /s/ David D. Gilliss




                                              2
